

Exhibit 10.3


EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) dated December 29, 2005 and effective as
of December 29, 2005 (the “Effective Date”), between Cape Coastal Trading
Corporation, a Delaware corporation, with its principal place of business
located at 8550 West Bryn Mawr, Suite 200, Chicago, Illinois 60631 its
affiliates, subsidiaries, successors and assigns (the “Company”) and Robert H.
Tomlinson, Jr., an individual residing in Chicago, Illinois (the “Executive”).


1. Employment Period. As of the Effective Date, the Company shall employ the
Executive, and the Executive agrees to be employed by Company in the positions
of President and Chief Executive Officer in accordance with the terms and
subject to the conditions of this Agreement, commencing on the Effective Date
and terminating on the day which is the second anniversary of the Effective
Date, unless terminated in accordance with the provisions of Section 11, in
which case the provisions of Section 11 shall control (the “Term”). Upon
expiration of the Term and thereafter, it shall automatically renew itself and
continue in full force and effect from year to year unless written notice of
election not to renew, or written notice of election to modify any provision of
this Agreement, is given by one party, and received by the other not later than
60 days prior to the expiration of this Agreement or any extension hereto.


The Executive affirms that, except as otherwise set forth herein, no obligation
exists between the Executive and any other entity which would prevent or impede
the Executive’s immediate and full performance of every obligation of this
Agreement.
 
2. Position and Duties. During the Term of the Executive’s employment hereunder,
the Executive shall continue to serve in, and assume duties and responsibilities
consistent with, the position of President and Chief Executive Officer. The
Executive agrees to devote his working time, as set forth in Section 4 hereof,
utilizing his skill, energy and best business efforts on behalf of the Company.
Notwithstanding anything to the contrary contained herein, upon written notice
to the Board of Directors the Executive may hold officer and non-executive
director positions (or the equivalent position) in or at other entities not
inconsistent with the best interests of the Company so long as the Board of
Directors has not provided Executive written notice that it has determined that
such activities will interfere with his ability to perform his duties and
responsibilities hereunder.
 
3. No Conflicts. The Executive covenants and agrees that for so long as he is
employed by the Company, he shall inform the Company of each and every business
opportunity related to the business of the Company of which he becomes aware,
and that he will not, directly or indirectly, exploit any such opportunity for
his own account, nor will he render any services to any other person or
business, acquire any interest of any type in any other business (except for an
ownership interest of not more than 1% of a publicly traded entity) or engage in
any activities that conflict with the Company’s best interests or which is in
competition with the Company.
 
4. Days/Hours of Work and Work Week. The Executive shall normally work 5 days
per week and his hours of work shall be appropriate to the nature of the
Executive’s duties and responsibilities with the Company, it being recognized
that such duties and responsibilities require flexibility in the Executive’s
work schedule.
 
5. Employment Location. The locus of the Executive’s employment with the Company
shall be the Company’s principal executive office which is currently located at
8550 West Bryn Mawr, Suite 200, Chicago, Illinois 60631. Within 12 months of the
Effective Date, the Executive shall relocate his residence to a residence
located closer to the Company’s corporate headquarters in Chicago, Illinois.
 

--------------------------------------------------------------------------------


6. Compensation.
 
(a) Base Salary. During the first 12 months of the Term, the Company shall pay,
and the Executive agrees to accept, in consideration for the Executive’s
services hereunder, an annual salary of $275,000, less all applicable taxes and
other appropriate deductions. On the first anniversary of the Effective Date,
the Executives annual salary shall increase to $300,000. The Company’s Board of
Directors (the “Board”) shall annually review the Executive’s base salary to
determine whether such salary should be increased and the amount of any such
increase shall be within the Board’s sole discretion.
 
(b) Annual Performance Bonus. During the Term of this Agreement, the Executive
shall be entitled to an annual performance bonus with a targeted amount equal to
50% of the Executive’s annual base salary and a maximum payout in an amount not
to exceed 100% of the Executive’s annual base salary (or pro-rata portion
thereof in the case of a period of less than 12 months) based on an evaluation
conducted by the Board of the Executive’s performance and the operating
performance of the Company during the fiscal year to which the performance bonus
pertains based on established target performance as follows: 70% corporate
financial targets, 30% individual leadership goals, and self-funding above
financial targets. Each annual performance bonus shall be paid by the Company to
the Executive promptly after the first meeting of the Board following the
previous calendar year, but in no case later than March 30th of each year. The
Company will deliver a more detailed formal written plan document within 45-days
of the Effective Date setting forth the final terms and conditions of the Annual
Performance Bonus for the first year of this Agreement.
 
7. Business Expenses. During the Term of this Agreement, the Executive shall be
entitled to payment or reimbursement of any and all reasonable expenses paid or
incurred by him in connection with and related to the performance of his duties
and responsibilities hereunder for the Company including relocation expenses
(subject to maximum amount of $50,000.00) incurred in connection with the
relocation of the Executive’s residence as provided in Section 5. All requests
by the Executive for payment of reimbursement of such expenses shall be
supported by appropriate invoices, vouchers, receipts or such other supporting
documentation in such form and containing such information as the Company may
from time to time reasonably require, evidencing that the Executive, in fact,
incurred or paid said expenses.
 
8. Vacation. During the Term of this Agreement, the Executive shall be entitled
to accrue 20 vacation days per year. The Executive shall be entitled to carry
over any accrued, unused vacation days from year to year not to exceed carryover
of 10 vacation days per year.
 
9. Equity Compensation.


(a) Incentive Plan. By the Effective Date, the Company plans to have received
all requisite approvals required to adopt a new equity incentive plan (the
“Plan”). Within 45 days of the date on which the Plan is adopted, the Company
will provide a copy of the Plan to the Executive.


(b) Stock Options. After the adoption of the Plan and subject to approval of the
Board of Directors, the Company shall issue to the Executive a stock option to
acquire 500,000 shares of the Company’s common stock (the “Common Stock”) under
the Plan at an exercise price equal to the fair market value of the Common Stock
as of the date of grant. The stock option granted pursuant to this Section and
each subsequent grant of options to the Executive during the Term shall be
evidenced by a written stock option agreement.


- 2 -

--------------------------------------------------------------------------------


(c) Vesting and Exercise. The stock option to be granted pursuant to this
Section shall vest and become exercisable as follows: 1/3 upon the second
anniversary of the grant date, 1/3 upon the third anniversary of the grant date
and 1/3 on the fourth anniversary of the grant date. Subsequent stock options
granted to the Executive shall vest pursuant to the terms and conditions of the
Plan.
 
10. Other Benefits. During the Term of this Agreement, the Executive shall be
eligible to participate in incentive, savings, retirement (401(k)), and welfare
benefit plans, including, without limitation, health, medical, dental, vision,
life (including accidental death and dismemberment) and disability insurance
plans (collectively, “Benefit Plans”), in substantially the same manner and at
substantially the same levels as the Company makes such opportunities available
to the Company’s executive employees.
 
11. Termination of Employment.
 
(a) Death. In the event that, during the Term of this Agreement, the Executive
dies, this Agreement and the Executive’s employment with the Company shall
automatically terminate and the Company shall have no further obligations to the
Executive or his heirs, administrators or executors with respect to compensation
and benefits accruing thereafter, except for the obligation to pay the
Executive’s heirs, administrators or executors any earned but unpaid base
salary, unpaid pro rata annual bonus and unused vacation days accrued through
the date of death, including any carryover days. The Company shall deduct, from
all payments made hereunder, all applicable taxes, including income tax, FICA
and FUTA, and other appropriate deductions.


(b) Disability. In the event that, during the Term of this Agreement, the
Executive shall be prevented from performing his duties and responsibilities
hereunder to the full extent required by the Company by reason of Disability, as
defined below, this Agreement and the Executive’s employment with the Company
shall automatically terminate and the Company shall have no further obligations
to the Executive or his heirs, administrators or executors with respect to
compensation and benefits accruing thereafter, except for the obligation to pay
the Executor’s heirs, administrators or executors any earned but unpaid base
salary, unpaid pro rata annual bonus and unused vacation days accrued through
the date of Disability, including any carryover days. The Company shall deduct,
from all payments made hereunder, all applicable taxes, including income tax,
FICA and FUTA, and other appropriate deductions through the last date of the
Executive’s employment with the Company. For purposes of this Agreement,
“Disability” shall mean a physical or mental disability that, in the Board’s
discretion, based upon the medical opinions of two qualified physicians
specializing in the area or areas of the Executive’s affliction, one of whom
shall be chosen by the Board and one of whom shall be chosen by the Executive,
prevents the performance by the Executive, with or without reasonable
accommodation, of his duties and responsibilities hereunder for a continuous
period of not less than six consecutive months.


(c) Cause.


(i) At any time during the Term of this Agreement, the Company may terminate
this Agreement and the Executive’s employment hereunder for Cause. For purposes
of this Agreement, “Cause” shall mean: (A) the willful and continued failure of
the Executive to substantially perform his duties to and responsibilities for
the Company (other than any such failure resulting from a Disability); (B) the
conviction of, or plea of guilty or nolo contendere to a felony; or (C) fraud,
dishonesty, competition with the Company, unauthorized use of any of the
Company’s or any subsidiary’s trade secrets or confidential information, a
material breach of the Company’s policies or codes of conduct, a willful or
material breach of any agreement between the Executive and the Company,
including this Agreement, or gross misconduct which is materially and
demonstratively injurious to the Company.
 
- 3 -

--------------------------------------------------------------------------------


(ii) Termination of the Executive for Cause shall be made by delivery to the
Executive of written notice from the Board specifying the basis of the
Executive’s termination is for Cause, describing the conduct or circumstances
justifying termination for Cause, and indicating that the Board has found that
such conduct or circumstances has occurred and warrants the Executive’s
termination of employment for Cause. Upon receipt of such demand or notice, the
Executive, shall be entitled to appear before the Board for the purpose of
demonstrating that the conduct indicated does not exist or that breach of
11(c)(i)(A) has been cured. After such appearance, the Board shall make a final
determination on the existence of a basis warranting Executive’s termination for
Cause. No termination for Cause will be final until the Board has reached such a
determination.
 
(iii) Upon termination of Executive’s employment for Cause, the Company shall
have no further obligations or liability to the Executive or his heirs,
administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive any earned but unpaid
base salary through the Executive’s last day of employment with the Company. The
Company shall deduct, from all payments made hereunder, all applicable taxes,
including income tax, FICA and FUTA, and other appropriate deductions.
 
(d) Good Reason.
 
(i) At any time during the Term of this Agreement, subject to the conditions set
forth in Section 11(d)(iii) below, the Executive may terminate this Agreement
and the Executive’s employment with the Company for Good Reason. For purposes of
this Agreement, Good Reason shall mean the occurrence, without the Executive’s
consent, of any of the following events: (A) the assignment of duties and
responsibilities that are inconsistent with and reflect a substantial diminution
in the duties and responsibilities assumed by the Executive on the Effective
Date; (B) a Change of Control (as defined in Section 11(d)(ii) herein below)
that results in the termination of the Executive’s employment with the Company
or a material adverse change in the Executive’s duties and responsibilities or,
as applicable, in connection with which the successor does not agree to assume,
or is not deemed to assume by operation of law, the Company’s obligations under
this Agreement; (C) a material breach of this Agreement by the Company; (D) a
relocation of the Company’s principal executive offices to a location that is
greater than 50 miles from its current location; or (E) a reduction in the
Executive’s base salary or a material reduction in other benefits, as described
in Section 10(a), other than reductions generally applicable to executives of
the Company.


(ii) For purposes of this Agreement, “Change of Control” means: (A) any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Company other
than any sale, lease, exchange or other transfer to any company where the
Company owns, directly or indirectly, 100 percent of the outstanding voting
securities of such company after any such transfer; (B)any person or persons (as
such term is used in Section 13(d) of the Exchange Act of 1934, as amended),
other than the holders of voting securities of the Company as of the Effective
Date, shall acquire or become the beneficial owner (within the meaning of Rule
13d-3 under the Exchange Act) whether directly, indirectly, beneficially or of
record, of 51% or more of outstanding voting securities of the Company; or (C)
consummation by any entity, person, or group (including any affiliate thereof,
other than the Company) of a tender offer or exchange offer where the offeree
acquires more than 51% of the then outstanding voting securities of the Company.


- 4 -

--------------------------------------------------------------------------------


(iii) The Executive shall be entitled to terminate this Agreement for Good
Reason if Executive has delivered to the Company written notice of his intention
to terminate this Agreement for Good Reason promptly, and in no event longer
than 5 business days, after either the date on which the Executive (A) receives
written notice from the Company of the occurrence of an event within the meaning
of Good Reason under Section 11(d)(i) or (B) obtains actual knowledge of the
occurrence of an event within the meaning of Good Reason under Section 11(d)(i)
and which provides, in reasonable detail, the circumstances of the occurrence of
the event; provided, however, that the Executive shall not be entitled to
terminate this Agreement for Good Cause if the Company eliminates such event or
circumstances within 10 days of the Company’s receipt of the written notice
described in this Section.


(iv) In the event that Executive terminates this Agreement for Good Reason, the
Company shall pay or provide to the Executive (or, following his death, to the
Executive’s heirs, administrators or executors) any earned but unpaid base
salary, unpaid pro rata annual bonus and unused vacation days accrued through
the Executive’s last day of employment with the Company, including any carryover
days. In addition, the Company shall pay Executive in 24 equal semi-monthly
installments as severance an amount equal to the Executive’s annual base salary
on the date of the termination of this Agreement in accordance with the
Company’s standard payroll schedule less all applicable taxes and other
appropriate deductions and adjustments pursuant to the Company’s employee
compensation policies in effect on such date and provided the Executive agrees
to execute the Company’s standard separation and release agreement and Executive
shall receive for a period of 12 months following the date of termination,
coverage, at the Company’s expense, under the Benefits Plans; provided, however,
that continued coverage shall be canceled or reduced to the extent of any
comparable benefit coverage offered to the Executive by a subsequent employer or
other person or entity for which the Executive performs services, including but
not limited to consulting services. The Company shall deduct, from all payments
made hereunder, all applicable taxes, including income tax, FICA and FUTA, and
other appropriate deductions.


(e) Without Cause.


(i) By The Executive. At any time during the Term of this Agreement, the
Executive shall be entitled to terminate this Agreement without Cause by
providing 30 days prior written notice of such intent to terminate to the
Company. Upon termination by the Executive of this Agreement pursuant to this
Section, the Company shall have no further obligations to the Executive or his
heirs, administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive (or, following his
death, to the Executive’s heirs, administrators or executors) any earned but
unpaid base salary, pro rata annual bonus and unused vacation days accrued
through the Executive’s last day of employment with the Company. The Company
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax, FICA and FUTA, and other appropriate deductions.


(ii) By The Company. At any time during the Term of this Agreement, the Company
shall be entitled to terminate this Agreement without Cause by providing 30 days
prior written notice of such intent to the Executive. Upon termination by the
Company of this Agreement without Cause, the Company shall pay or provide to the
Executive (or, following his death, to the Executive’s heirs, administrators or
executors): any earned but unpaid base salary, unpaid pro rata annual bonus and
unused vacation days accrued through the Executive’s last day of employment with
the Company, including any carryover days. In addition, so long as Executive has
not and does not violate the provisions of Sections 12, 13 and 14 of this
Agreement, the Company shall pay or provide to the Executive as severance in 24
equal semi-monthly installments an amount equal to the Executive’s annual base
salary on the date of the termination of this Agreement in accordance with the
Company’s standard payroll schedule less all applicable taxes and other
appropriate deductions and adjustments pursuant to the Company’s employee
compensation policies in effect on such date and provided the Executive agrees
to execute the Company’s standard separation and release agreement and Executive
shall receive for a period of 12 months following the date of termination,
payment or reimbursement, at the Company’s expense, of Executive’s COBRA rights
under the Benefits Plans (if Executive elects COBRA continuation); provided,
however, that such continued benefit plan coverage shall be canceled or reduced
to the extent of any comparable benefit coverage offered to the Executive by a
subsequent employer or other person or entity for which the Executive performs
services, including but not limited to consulting services. The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions.


- 5 -

--------------------------------------------------------------------------------


12. Confidential Information.


(a) The Executive expressly acknowledges that, in the performance of his duties
and responsibilities with the Company, he has been exposed, and will be exposed,
to the trade secrets, business and/or financial secrets and confidential and
proprietary information of the Company, its affiliates and/or its clients or
customers (“Confidential Information”). The term “Confidential Information”
includes, without limitation, information or material that has actual or
potential commercial value to the Company, its affiliates and/or its clients or
customers and is not generally known to and is not readily ascertainable by
proper means to persons outside the Company, its affiliates and/or its clients
or customers.


(b) Except as authorized in writing by the Board, during the performance of the
Executive’s duties and responsibilities for the Company and until such time as
any such Confidential Information becomes generally known to and readily
ascertainable by proper means to persons outside the Company, its affiliates
and/or its clients or customers, the Executive agrees to keep strictly
confidential and not use for his personal benefit or the benefit to any other
person or entity the Confidential Information, whether or not prepared or
developed by the Executive. Confidential Information includes, without
limitation, the following, whether or not expressed in a document or medium,
regardless of the form in which it is communicated, and whether or not marked
“trade secret” or “confidential” or any similar legend: (i) lists of and/or
information concerning customers, suppliers, employees, consultants, and/or
co-venturers of the Company, its affiliates or its clients or customers; (ii)
information submitted by customers, suppliers, employees, consultants and/or
co-venturers of the Company, its affiliates and/or its clients or customers;
(iii) information concerning the business of the Company, its affiliates and/or
its clients or customers, including, without limitation, cost information,
profits, sales information, prices, accounting, unpublished financial
information, business plans or proposals, markets and marketing methods,
advertising and marketing strategies, administrative procedures and manuals, the
terms and conditions of the Company’s contracts and trademarks and patents under
consideration, distribution channels, franchises, investors, sponsors and
advertisers; (iv) technical information concerning products and services of the
Company, its affiliates and/or its clients or customers, including, without
limitation, product data and specifications, diagrams, flow charts, know how,
processes, designs, formulae, inventions and product development; (v) lists of
and/or information concerning applicants, candidates or other prospects for
employment, independent contractor or consultant positions at or with any actual
or prospective customer or client of Company and/or its affiliates, any and all
confidential processes, inventions or methods of conducting business of the
Company, its affiliates and/or its clients or customers; (vi) any and all
versions of proprietary computer software (including source and object code),
hardware, firmware, code, discs, tapes, data listings and documentation of the
Company, its affiliates and/or its clients or customers; (vii) any other
information disclosed to the Executive by, or which the Executive obtained under
a duty of confidence from, the Company, its affiliates and/or its clients or
customers; (viii) all other information concerning the Company not generally
known to the public which, if misused or disclosed, could reasonably be expected
to adversely affect the business of the Company, its affiliates and/or its
clients or customers. Confidential Information shall not include (i) information
which is in the public domain or which enters the public domain without the
fault of Executive, (ii) information which was in the possession of Executive in
written or other documentary form prior to the time of disclosure by the Company
to Executive, and (iii) information which is required by Executive to be
disclosed in legal proceedings, including pursuant to subpoena or court order.


- 6 -

--------------------------------------------------------------------------------


(c) The Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of his prior
employer(s) in providing services to the Company.


(d) In the event that the Executive’s employment with the Company terminates for
any reason, the Executive shall deliver forthwith to the Company any and all
originals and copies of Confidential Information.


13. Ownership and Assignment of Inventions. 


(a) The Executive acknowledges that, in connection with his duties and
responsibilities relating to his employment with the Company, he and/or other
employees of the Company working with him, without him or under his supervision,
may create, conceive of, make, prepare, work on or contribute to the creation
of, or may be asked by the Company or its affiliates to create, conceive of,
make, prepare, work on or contribute to the creation of, without limitation,
lists, business diaries, business address books (except for business addresses
and business address books not related to the Company), documentation, ideas,
concepts, inventions, designs, works of authorship, computer programs,
audio/visual works, developments, proposals, works for hire or other materials
to the extent that any of the same relate to any actual or reasonably
anticipated Business of the Company (as such phrase is defined in paragraph
14(a) hereof) or any of the Company’s affiliates (“Inventions”). Executive
expressly acknowledges that all of his activities and efforts relating to any
Inventions, whether or not performed during his or the Company’s regular
business hours, are within the scope of his employment with the Company and that
the Company owns all right, title and interest in and to all Inventions,
including, to the extent that they exist, all intellectual property rights
thereto, including, without limitation, copyrights, patents and trademarks in
and to all Inventions. The Executive also acknowledges and agrees that the
Company owns and is entitled to sole ownership of all rights and proceeds to all
Inventions.


(b) The Executive expressly acknowledges and agrees to assign to the Company,
and hereby assigns to the Company, all of the Executive’s right, title and
interest in and to all Inventions, including, to the extent they exist, all
intellectual property rights thereto, including, without limitation, copyrights,
patents and trademarks in and to all Inventions.


(c) In connection with all Inventions, the Executive agrees to disclose any
Invention promptly to the Company and to no other person or entity. The
Executive further agrees to execute promptly, at the Company’s request, specific
written assignments of the Executive’s right, title and interest in any
Inventions, and do anything else reasonably necessary to enable the Company to
secure or obtain a copyright, patent, trademark or other form of protection in
or for any Invention in the United States or other countries.


- 7 -

--------------------------------------------------------------------------------


(d) The Executive acknowledges that all rights, waivers, releases and/or
assignments granted in this Section by the Executive are freely assignable by
the Company and are made for the benefit of the Company and its Affiliates,
subsidiaries, licensees, successors and assigns.


14. Non-Competition And Non-Solicitation.


(a) The Executive agrees and acknowledges that the Confidential Information that
the Executive has already received and will receive are valuable to the Company,
its affiliates and/or its clients or customers, and that its protection and
maintenance constitutes a legitimate business interest of Company, its
affiliates and/or its clients or customers to be protected by the
non-competition restrictions set forth herein. The Executive agrees and
acknowledges that the non-competition restrictions set forth herein are
reasonable and necessary and do not impose undue hardship or burdens on the
Executive. The Executive also acknowledges that the products and services
developed or provided by the Company, its affiliates and/or its clients or
customers are or are intended to be sold, provided, licensed and/or distributed
to customers and clients in and throughout the United States (the “Geographic
Boundary”), and that the Geographic Boundary, scope of prohibited competition,
and time duration set forth in the non-competition restrictions set forth below
are reasonable and necessary to maintain the value of the Confidential
Information of, and to protect the goodwill and other legitimate business
interests of, the Company, its affiliates and/or its clients or customers. The
Executive also acknowledges that the business of the Company is the offering
through its online marketplace of high quality new, overstock, close-out and
refurbished brand name consumer merchandise (the “Business of the Company”).


(b) The Executive hereby agrees and covenants that he shall not, directly or
indirectly, in any capacity whatsoever, including, without limitation, as an
employee, employer, consultant, principal, partner, shareholder, officer,
director or any other individual or representative capacity (other than a holder
of less than one percent (1%) of the outstanding voting shares of any publicly
held company), or whether on the Executive’s own behalf or on behalf of any
other person or entity or otherwise howsoever, during the Executive’s employment
with the Company and for a period of one year following the termination of this
Agreement for any reason, in the Geographic Boundary:


(i) Engage, own, manage, operate, control, be employed by, consult for,
participate in, or be connected in any manner with the ownership, management,
operation or control of any business in competition with the Business of the
Company;


(ii) Solicit, persuade or induce any Customer: to terminate, reduce or refrain
from renewing, extending, or entering into contractual or other relationships
with the Company or to become a customer of or enter into any contractual or
other relationship with any other individual, person or entity for the purpose
of purchasing competitive products or services; or


(iii) Recruit, hire, induce, contact, divert or solicit, or attempt to recruit,
induce, contact, divert or solicit, any employee of the Company to leave the
employment thereof, whether or not any such employee is party to an employment
agreement.


15. Indemnification. The Company hereby covenants and agrees to indemnify the
Executive to the fullest extent permitted by law and to hold the Executive
harmless fully, completely, and absolutely against and in any respects to any
and all actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including attorneys’ fees), losses, and damages resulting from the Executive’s
good faith performance of his job duties pursuant to this Agreement. The Company
also hereby agrees to cover the Executive under a directors’ and officers’
liability insurance policy at all times while an employee and for the applicable
statute of limitations after termination hereof, with such coverage no less
favorable than that given to other executive employees of the Company.


- 8 -

--------------------------------------------------------------------------------


16. Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement or contemplated hereby shall be in writing and
shall be deemed to have been duly given when personally delivered, delivered by
a nationally recognized overnight delivery service or when mailed United States
Certified or registered mail, return receipt requested, postage prepaid, and
addressed as follows:


If to the Company:


Cape Coastal Trading Corporation
8550 West Bryn Mawr
Suite 200
Chicago, Illinois 60631


If to the Executive:


Robert H. Tomlinson, Jr.
c/o Cape Coastal Trading Corporation
8550 West Bryn Mawr
Suite 200
Chicago, Illinois 60631


17. Miscellaneous.


(a) Telephones, stationery, postage, e-mail, the internet and other resources
made available to the Executive by the Company, are solely for the furtherance
of the Company’s business.


(b) All issues and disputes concerning, relating to or arising out of this
Agreement and from the Executive’s employment by the Company, including, without
limitation, the construction and interpretation of this Agreement, shall be
governed by and construed in accordance with the internal laws of the State of
Illinois, without giving effect to that State’s principles of conflicts of law.
The Executive hereby consents to jurisdiction in the courts of Illinois.


(c) The Parties agree that any provision of this Agreement deemed unenforceable
or invalid may be reformed to permit enforcement of the objectionable provision
to the fullest permissible extent. Any provision of this Agreement deemed
unenforceable after modification shall be deemed stricken from this Agreement,
with the remainder of the Agreement being given its full force and effect.


(d) The Company shall be entitled to equitable relief, including injunctive
relief and specific performance as against the Executive, for the Executive’s
threatened or actual breach of Sections 12, 13 and 14 of this Agreement, as
money damages for a breach thereof would be incapable of precise estimation,
uncertain, and an insufficient remedy for an actual or threatened breach of
Sections 12, 13 and 14 of this Agreement. The Parties agree that any pursuit of
equitable relief in respect of Sections 12, 13 and 14 of this Agreement shall
have no effect whatsoever regarding the continued viability and enforceability
of Section 16 of this Agreement.


(e) Any waiver or inaction by the Company or the Executive for any breach of
this Agreement shall not be deemed a waiver of any subsequent breach of this
Agreement.


(f) The Parties independently have made all inquiries regarding the
qualifications and business affairs of the other which either party deems
necessary. The Executive affirms that he fully understands this Agreement’s
meaning and legally binding effect. Each party has participated fully and
equally in the negotiation and drafting of this Agreement.


- 9 -

--------------------------------------------------------------------------------


(g) The Executive’s obligations under this Agreement are personal in nature and
may not be assigned by the Executive to any other person or entity. This
Agreement shall be enforceable by the Company and its parents, affiliates,
successors and assigns.


(h) This instrument constitutes the entire Agreement between the Parties
regarding its subject matter. When signed by all Parties, this Agreement
supersedes and nullifies all prior or contemporaneous conversations,
negotiations, or agreements, oral and written, regarding the subject matter of
this Agreement. In any future construction of this Agreement, this Agreement
should be given its plain meaning. This Agreement may be amended only by a
writing signed by the Parties.


(i) This Agreement may be executed in counterparts, a counterpart transmitted
via facsimile, and all executed counterparts, when taken together, shall
constitute sufficient proof of the Parties’ entry into this Agreement. The
Parties agree to execute any further or future documents which may be necessary
to allow the full performance of this Agreement. This Agreement contains
headings for ease of reference. The headings have no independent meaning.


[SIGNATURE PAGE FOLLOWS]






- 10 -

--------------------------------------------------------------------------------


THE EXECUTIVE STATES THAT HE HAS FREELY AND VOLUNTARILY ENTERED INTO THIS
AGREEMENT AND THAT HE HAS READ AND UNDERSTOOD EACH AND EVERY PROVISION THEREOF.
THIS AGREEMENT IS EFFECTIVE UPON THE EXECUTION OF THIS AGREEMENT BY BOTH
PARTIES.




UNDERSTOOD, AGREED, AND ACCEPTED:







EXECUTIVE   COMPANY           Robert H. Tomlinson, Jr.   Cape Coastal Trading
Corporation           /s/ Robert H. Tomlinson, Jr.   By: /s/ Miguel Martinez,
Jr.       Name:   Miguel Martinez, Jr.       Title:  Vice President, Finance    
                Date:  December 29, 2005    Date: December 29, 2005 

      

     
 
- 11 -

--------------------------------------------------------------------------------








 

